314 F.2d 948
TEXAS RESERVE LIFE INSURANCE COMPANY, Appellant,v.Dr. J. D. MOORE and Wife, Metta M. Moore, Appellees.
No. 19998.
United States Court of Appeals Fifth Circuit.
March 29, 1963.
Rehearing Denied May 3, 1963.

Appeal from the United States District Court for the Western District of Texas, Adrian A. Spears, Chief Judge.
Sidney Farr, Houston, Tex., for appellant.
Grady Barrett, San Antonio, Tex., for appellees.
Before HUTCHESON, RIVES and GEWIN, Circuit Judges.
PER CURIAM.


1
The suit was to compel the defendant to issue and deliver to plaintiffs a certificate for 10,000 shares of stock in Texas Reserve Life Insurance Company, or, if plaintiffs cannot have the stock, to recover $25,000 actual damages from the defendant-appellant for the market value of the stock.


2
This is an appeal from a summary judgment granting the primary relief asked by plaintiffs. While the appellant makes several contentions against the judgment, the principal questions decided in the trial court in plaintiffs' favor were (1) whether plaintiffs' cause of action was one for conversion of the stock and was barred by the two year statute of limitations governing conversion, rather than the four year statute; and (2) whether in replacing the pledged stock certificate with a new certificate superseding it, either Texas Reserve Life or its predecessor company owed a duty to issue and deliver the new certificate to the shareholder of the old certificate or to plaintiffs who were holding the old certificate in pledge to secure the loan they had made to the shareholder.


3
In an opinion,1 stating the facts fully and correctly, the district judge answered these questions adversely to Texas Reserve Life and favorably to plaintiffs.


4
We are of the clear opinion that the district judge was right in his findings and conclusions and in granting plaintiffs the relief sought by them, and that, upon the considerations and for the reasons set out in his opinion, his judgment should be, and it is hereby,


5
Affirmed.



Notes:


1
 Moore v. Texas Reserve Life Ins. Co. et al., 214 F. Supp. 925